Citation Nr: 0001079	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  97-26 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis due to 
back injury.

2.  Entitlement to service connection kidney/bladder 
disorder.

3.  Entitlement to service connection for stomach ulcer.

4.  Entitlement to service connection for bilateral leg 
disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim for hearing loss, right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1960 to April 
1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
(1) service connection kidney/bladder disorder, (2) service 
connection for stomach ulcer, (3) service connection for 
bilateral leg disability, (4) reopening the claim for service 
connection for hearing loss, right ear, and (5) reopening the 
claim for service connection for arthritis due to back 
injury.


FINDINGS OF FACT

1.  Service connection for arthritis due to a back injury was 
denied by the RO in October 1993.  The appellant did not 
perfect an appeal as to that claim.

2.  The appellant has submitted current medical evidence of a 
current low back disorder, to include a diagnosis of 
arthritis, which must be considered in order to fairly decide 
the merits of the claim.

3.  Competent evidence attributing a low back disorder, to 
include spina bifida occulta at L5, lumbar myofascial strain, 
degenerative changes in the lumbar spine, and degenerative 
disc disease, to service is not of record.

4.  The appellant's substantive appeal filed in March 1998 
did not discuss any errors of fact or law regarding the 
issues of (1) service connection kidney/bladder disorder, (2) 
service connection for stomach ulcer, (3) service connection 
for bilateral leg disability, and (4) whether new and 
material evidence has been submitted to reopen a claim for 
hearing loss, right ear.


CONCLUSIONS OF LAW

1.  The October 1993 rating decision which denied service 
connection for arthritis due to back injury is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (1999).

2.  New and material evidence has been submitted to reopen 
claim for entitlement to service connection for arthritis due 
to back injury and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156(a), (c) (1999).

3.  The claim for service connection for low back disorder, 
to include spina bifida occulta at L5, lumbar myofascial 
strain, degenerative changes in the lumbar spine, and 
degenerative disc disease is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  An adequate substantive appeal regarding the issues of 
(1) service connection kidney/bladder disorder, (2) service 
connection for stomach ulcer, (3) service connection for 
bilateral leg disability, and (4) whether new and material 
evidence has been submitted to reopen a claim for hearing 
loss, right ear was not filed, and the Board lacks 
jurisdiction to consider these issues.  38 U.S.C.A. 
§§ 7105(a), 7105(d)(3), and 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, and 20.203 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

In an October 1993 rating decision, the RO denied service 
connection for arthritis due to back injury.  The evidence 
before the RO at that time were the appellant's application, 
service medical records, a VA examination, and a private 
medical record.

The service medical records reveal that clinical evaluation 
of the appellant's spine and other musculoskeletal system at 
preinduction and entrance were normal.  In a report of 
medical history completed by the appellant in July 1960, he 
stated "no" to ever having or having now arthritis and 
"bone, joint or other deformity."  In a July 1960 report, 
the examiner noted "back" and that physical examination was 
normal.  In October 1960, the examiner noted that the 
appellant had low back pain in the L5-S1 region.  The 
examiner reported that range of motion was good and that the 
patient was instructed to do hyperextension exercises.  In 
April 1961, the examiner noted low back pain.  Upon 
examination, there was no vertebral tenderness and no 
restricted motion.  There was slight tightness in the 
paravertebral area.  The examiner did not enter a diagnosis.

In January 1962, the appellant was seen for an evaluation of 
possible herniated nucleus pulposus.  The appellant reported 
that for the past two to three weeks, he had had low back 
pain with radiation into the legs, which was exacerbated by 
"lying around."  There was no cough pain.  The appellant 
reported that the pain occasionally woke him up at night.  He 
described the pain as aching.  Examination revealed 
tenderness in the right costovertebral angle.  The examiner 
stated that there was no significant paravertebral spasm or 
limitations of motion.  There was no neurologic deficit and 
no limitations of straight leg raising.  The examiner stated 
that there was nothing to suggest disc disease.  The examiner 
noted that films of the lumbosacral spine had been ordered.  
There are no x-rays in the record of the appellant's 
lumbosacral spine.

In March 1962, clinical evaluation of the appellant's spine 
and other musculoskeletal system was normal.  In a report of 
medical history completed by the appellant at that time, he 
stated "no" to ever having or having now arthritis and 
"bone, joint or other deformity."

A private medical record, dated July 1987, did not address 
the appellant's low back.

The appellant underwent a VA examination in August 1993.  The 
appellant reported that when he was in service, he had fallen 
while carrying a five-gallon can of fuel and hurt his back 
and was treated with muscle relaxers.  He stated that the low 
back pain radiated to his bladder and to his legs and that 
standing for more than a few minutes caused low back pain.  
The VA examiner stated that the appellant's posture was 
erect.  The appellant's gait was slow, and he favored his 
left leg.  The VA examiner noted that the appellant's spine 
was straight.  There was decreased range of motion with 
flexion and extension of the lumbar spine, as well as 
decreased range of motion with lateral flexion and lateral 
rotation, right and left.  Straight leg raising was negative 
to 45 degrees.  The radial pulses in the extremities were 
equal.  There was no peripheral vascular changes, no edema, 
and no varicosities.  Deep tendon reflexes were 2/4 in the 
right and left patellas.  Achilles were 2/4 in the right and 
left.  The VA examiner noted that x-rays of the lumbosacral 
spine and the thoracic spine were not available and 
recommended that x-rays be obtained as to the lumbosacral and 
thoracic spine.  The diagnosis was chronic low back pain, by 
history.

In a private medical record, dated May 1993, the examiner 
reported that the appellant complained of low back pain.  No 
diagnosis was entered.

In the October 1993 rating decision, the RO stated that 
service connection for arthritis due to back injury was 
denied because the VA examination report did not show a 
diagnosis of arthritis.  The RO further stated that the 
appellant did not have complaints or a diagnosis of a chronic 
back condition at discharge from service.  In essence, the RO 
had determined that the appellant had not brought forth 
evidence of a current back disability, to include a diagnosis 
of arthritis, which was related to a back injury in service 
and thus service connection was not warranted.  In June 1994, 
the appellant filed a notice of disagreement and a statement 
of the case was issued that same month.  The appellant did 
not perfect his appeal as to this claim, and thus the 
decision became final.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the October 1993 rating decision.

The U.S. Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter "the 
Court")) has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.  The relevant 
evidence submitted since the October 1993 rating decision 
follows.

X-rays taken of the lumbar spine in August 1968 revealed the 
bony structures to be well developed and normally 
mineralized.  The radiologist stated that there was no 
evidence of fracture, dislocation, or destructive change.  
There was spina bifida occulta at L5.  The impression was 
normal lumbar spine with a spina bifida occulta at L5.  In an 
August 13, 1968, private medical record, Dr. J. O. Gordon 
stated, "[The appellant] is a young gentleman admitted with 
back pain from a fairly intractable nature."  Dr. Gordon 
stated that work up revealed a moderate obstruction to the 
bladder neck to do a fibrous contracture with prostatitis 
concurrently existing.  There was no signs of root 
irritation.  The examiner did not believe that there was 
nerve root irritation from disc or other lesion.  

In an August 1976 private medical record, Dr. Vernon Chase 
stated that the appellant had a history of low back pain.  
Dr. Chase did not make any clinical findings of the lumbar 
spine and did not enter a diagnosis related to the lumbar 
spine.  In a May 1983 VA outpatient treatment reports, the 
appellant reported that when he had gotten out of service, he 
had back pain.  

Private medical records, dated from March 1986 and November 
1990, from Drs. Robertson and Crockarell were submitted.  In 
March 1986, the appellant complained of back pain, primarily 
in the lower back.  Lumbar motion showed a failure to segment 
on forward bending.  It was reported that motion was not 
appreciably limited.  Reflex and motor examination were 
normal.  Gait was normal including heel and toe walking.  He 
could squat and arise, and there was no sensory loss.  X-rays 
of the lumbar spine were taken and were essentially normal 
except for some calcification regional to the superior 
portion of the pubic symphysis, probably lying within the 
prostate.  Dr. Crockarell stated, "This man was given a back 
book and informed that I can find no neurosurgical basis for 
his back pain.  Perhaps it's simply mechanical in origin."  

In November 1990, the appellant was examined by Dr. 
Robertson.  Dr. Robertson noted that the appellant had been 
referred to him following a work-related injury, which had 
occurred in October 1990.  At that time, the appellant had 
fallen, striking his left hip and lower back on a machine.  
Following the fall, the appellant was able to get up with 
assistance and continue to work.  Dr. Robertson stated that 
the appellant reported that over the past month pain was 
affecting his lower back.  Dr. Robertson noted that the 
appellant had no true radicular pain or neurologic deficit.  
The appellant denied previous major injury to his spine.  Dr. 
Robertson noted that the appellant had been seen by Dr. 
Crockarell in March 1986 with back complaints and that x-rays 
done at that time were unremarkable.

Upon physical examination, the spinal axis showed no 
deformity.  There was no evidence of focal percussion 
tenderness or paraspinous muscle spasm at any level of the 
spine.  Ranges of motion at all levels of the spine appeared 
normal.  Straight leg raising was negative bilaterally.  Dr. 
Robertson stated that he could not detect any neurologic 
abnormality.  Dr. Robertson stated:

The etiology of this gentleman's general 
spinal axis discomfort is uncertain.  His 
condition is felt to most likely 
represent a mild [] lumbar myofascial 
strain as a result of the fall he 
suffered at his work in late October 
1990.  Plain x-rays of the [] lumbar 
spine were completed at the time of [the 
appellant's] office visit today, and 
showed minor degenerative changes at the 
[] lumbar levels. . . .

X-rays taken at a VA facility in August 1993 revealed minimal 
degenerative spurring of the lumbar spine.  Disc spaces were 
well preserved, and the vertebral bodies appeared normal.  
The impression was minimal degenerative changes.

In a January 1994 letter, Dr. Landy stated that he had 
evaluated the appellant.  He noted that the appellant had 
been having bilateral leg pain for the past year.  He stated 
that a bone scan had been performed, "which was normal."  
Dr. Landy stated that the appellant had a "long history of 
low back pain and actually was disabled secondary to this in 
the 1960s."  He noted that the appellant continued to have 
severe back pain.  He stated that motor examination was 5/5 
throughout and that reflexes were symmetric and absent at the 
ankles.  Straight leg raising was negative.  Dr. Landy stated 
that he did an EMG and nerve conduction study today of the 
upper and lower extremities, which were basically normal.  He 
stated that he was going to conduct an MRI.

In a January 19, 1994, MRI study of the lumbar spine, 
conducted by Dr. Landy, it showed normal posterior alignment 
and curvature of the lumbar spine.  The vertebral bodies and 
disc heights were well maintained with no intrinsic marrow 
abnormalities noted.  The paraspinous vascular and soft 
tissue structures were normal.  The conus medullaris and 
thecal sac were intrinsically normal.  The disc, neural 
arches, facets, and foramina examined from L1 through S1 
revealed no significant focal herniations, protrusions or 
gross impingements.

In a January 20, 1994, letter, Dr. Landy stated that the MRI 
of the lumbosacral spine showed no reversible pathology.  He 
stated that there was nothing further that he could add as to 
a neurological standpoint.

Private medical records, dated from 1993 to February 1994, 
from Drs. Michael and Manhan were submitted.  The only 
relevant record as to the appellant's spine was a February 
1994 treatment report.  It was noted that the appellant had 
seen Dr. Steven Landy for suspected neuropathy and that such 
was not found nor was spinal stenosis found.  The appellant 
reported "some back pain" but then "denie[d] any pains 
today, actually."  No diagnosis was entered.

In a December 1995 VA outpatient treatment report, the 
appellant reported that he had hurt back in 1962 in service 
and that his back had never been the same.  He reported that 
he had not undergone any back surgery.  The VA examiner did 
not make any clinical findings as to the appellant's lumbar 
spine nor did he/she enter a diagnosis.  In a January 1995 VA 
outpatient treatment report, the appellant reported that he 
had fallen into a six-foot ditch while in service and injured 
his back.  No diagnosis was entered.

In a statement submitted by the appellant's wife, received in 
January 1996, she stated that the appellant was discharged 
from service with back problems.  In a January 1996 
statement, a fellow serviceman stated that he was present 
when the appellant fell into a six-foot ditch.  He stated 
that the appellant was taken to the aid station and that 
after that, the appellant complained of back pain.  
Additional lay statements from the appellant's sister and 
friends stated that they noticed that the appellant had come 
out of service with back problems.  One friend stated that he 
had lived closely to the appellant for a long time and 
noticed that the appellant had back problems.  

In an August 1996 private medical record, Dr. Perry Savage 
stated that the appellant reported low back pain for about 30 
years.  Examination revealed the ankle and knee jerks to be 
equal.  Seated straight leg raising was negative.  Neurologic 
examination was "okay."  Dr. Savage noted that x-rays of 
the lumbar spine revealed degenerative changes and 
osteophytic spurring mildly throughout the lumbar spine.  The 
diagnosis was lower back pain and degenerative disc disease 
of lumbar spine.  Dr. Savage entered the same diagnosis in a 
September 1996 treatment report.

The Board notes that there are numerous other records in the 
claims file that have not been reported above; however, the 
records which were not reported were not relevant to the 
appellant's claim for whether new and material evidence has 
been submitted to reopen a claim for arthritis due to back 
injury and thus not are not new and material evidence.  See 
38 C.F.R. § 3.156(a).

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has presented new and material evidence to reopen 
the claim for service connection for arthritis due to back 
injury.  Specifically, the appellant has brought forth 
evidence of a current low back disorder, to include diagnoses 
of lumbar myofascial strain, degenerative changes in the 
lumbar spine, and degenerative disc disease.  The Board finds 
that such evidence provides a current diagnosis of a low back 
disorder and a diagnosis of arthritis and that such evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Thus, as stated 
above, the Board has determined that the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a).  See Winters, 12 Vet. App. at 206.

Since the Board has determined that new and material evidence 
has been presented, it now must determine whether, based upon 
all the evidence of record in support of the claim, the claim 
as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Id.  The standard for a well-grounded claim is 
set out below.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  With a 
"chronic disease," such as arthritis, service connection 
may be granted when the disease is manifested to a 
compensable degree within one year following service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309(a) (1999).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that low back disorder arose 
under combat situation.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) is not warranted.

The Board has determined that the appellant's claim for 
service connection for low back disorder, to include spina 
bifida occulta at L5, lumbar myofascial strain, degenerative 
changes in the lumbar spine, and degenerative disc disease, 
is not well grounded.  The appellant is competent to report 
that he had a low back injury in service.  See Savage, 
10 Vet. App. at 493-98.  The appellant is also competent to 
report that he has had back pain since service.  Id.  
However, the appellant is not competent as a lay person to 
provide a medical opinion relating his current diagnoses of 
lumbar myofascial strain, degenerative changes in the lumbar 
spine, and degenerative disc disease to his back injury in 
service.  Id.  

Here, the appellant has not brought forth competent medical 
evidence of a nexus between the back injury in service and 
diagnoses of spina bifida occulta at L5, lumbar myofascial 
strain, degenerative changes in the lumbar spine, and 
degenerative disc disease, and the claim is not well 
grounded.  See Epps v. Gober, 126 F.3d 1464, 1468-69 
(Fed.Cir. 1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996) 
(medical evidence is needed to provide causal nexus between 
veteran's inservice injury and arthritis of the cervical 
spine).  He also has not brought forth competent evidence of 
a diagnosis of arthritis within one year following his 
separation from service.  X-rays taken of the appellant's 
lumbar spine in August 1968, which is six years following 
service, showed a normal lumbar spine.  The first diagnosis 
of degenerative changes in the lumbar spine was in November 
1990, almost 30 years following the appellant's discharge 
from service.

In November 1990, Dr. Robertson stated that the etiology of 
the appellant's spinal axis discomfort was "uncertain."  
When he related the diagnosis of the lumbar myofascial 
strain, Dr. Robertson related it to the October 1990 work-
related injury that the appellant had sustained.  This 
evidence is against the appellant's claim of a nexus between 
the diagnosis of lumbar myofascial strain and service.  
Additionally, Dr. Landy stated that the appellant had a long 
history of low back pain and had been "disabled secondary to 
this in the 1960s."  Such nexus does not provide the 
necessary nexus between a current low back disorder and 
service.  Dr. Landy's statement only provides a nexus to the 
"1960s," which the Board finds is too generic to be 
construed as a nexus to the appellant's service from 1960 to 
1962.  The Board further finds that Dr. Landy's statement is 
clearly based upon the history provided by the appellant and 
would not serve as a basis to well ground the appellant's 
claim for service connection for low back disorder, to 
include lumbar myofascial strain, degenerative changes, and 
degenerative disc disease.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995); see also Caluza, supra.  In addition, Dr. 
Landy merely noted back pain without providing any diagnosis 
or relating that diagnosis to service.

The only nexus evidence between the current low back 
disorder, to include spina bifida occulta at L5, lumbar 
myofascial strain, degenerative changes, and degenerative 
disc disease, and service are the appellant's statements that 
his current diagnoses are related to his inservice back 
injury.  However, as stated above, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu, 4 Vet. App. at 
494; see also Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) 
(en banc) ("[w]here the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required to fulfill the well-grounded 
claim requirement of section 5107(a)").  The appellant's 
own, unsupported opinion does not give rise to a well-
grounded claim.  This analysis is applicable to the lay 
statements submitted by the appellant's wife, sister, and 
friends, which attempted to relate back problems to service.

The Board has determined that the appellant has brought forth 
new and material evidence to reopen the claim, but that such 
evidence did not provide evidence to well ground the claim 
pursuant to 38 U.S.C.A. § 5107(a).  Thus, the Board need not 
reach the determination of whether VA has fulfilled its duty 
to assist.  See Winters, 12 Vet. App. at 206.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette, supra.  Here, VA fulfilled its obligation 
under section 5103(a) by issuing a statement of the case in 
August 1997 and a supplemental statement of the case in 
January 1998.

The Board notes that the statement of the case and the 
supplemental statement of the case addressed whether the 
appellant had submitted new and material evidence.  The RO 
stated that new and material had not been submitted because 
the appellant had failed to show that the current back 
disability was related to service.  It is this reason (the 
lack of a competent nexus between the current low back 
disorder and service) that the Board has determined that the 
appellant has not brought forth evidence a well-grounded 
claim.  Additionally, in the statement of the case, the RO 
cited 38 U.S.C.A. § 5107 as to the duty to submit evidence of 
a well-grounded claim.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied at the RO level.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).

The Board further notes that although the RO denied reopening 
the appellant's claim for service connection for arthritis 
due to back injury stating that the appellant had not brought 
forth new and material evidence, the appellant has not been 
prejudiced by the Board's reopening the appellant's claim and 
denying it as not well grounded because the evidence is clear 
that the appellant has not submitted a well-grounded claim 
for service connection for low back disorder, to include 
spina bifida occulta at L5, lumbar myofascial strain, 
degenerative changes, and degenerative disc disease, and his 
claim, regardless, loses.  See Winters, 12 Vet. App. at 208 
citing 38 U.S.C.A. § 7261(b) (West 1991); Laruan v. West, 
11 Vet. App. 80, 81, 86 (1998) (en banc); Edenfield v. Brown, 
8 Vet. App. 384, 389, 391 (1995) (en banc).

II.  Adequacy of substantive appeal

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of entitlement 
to an increased apportionment of dependency and indemnity 
compensation. 

In a June 14, 1999, letter, the appellant and his 
representative were given notice that the Board was going to 
consider whether the substantive appeal on the issues of 
(1) service connection kidney/bladder disorder, (2) service 
connection for stomach ulcer, (3) service connection for 
bilateral leg disability, and (4) whether new and material 
evidence has been submitted to reopen a claim for hearing 
loss, right ear, was adequate and given an opportunity to 
request a hearing or present argument related to these 
issues.  See 38 C.F.R. § 20.203 (1999).  Although the Board 
has the obligation to assess its jurisdiction, it must 
consider whether doing so in the first instance is 
prejudicial to the veteran.  Cf. Marsh v. West, 11 Vet. App. 
468, 470-72 (1998); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this case, the Board concludes that its 
consideration of this issue does not violate the appellant's 
procedural rights.  The June 1999 letter to the appellant 
provided him notice of the regulations pertinent to the issue 
of adequacy of substantive appeals, as well as notice of the 
Board's intent to consider this issue.  He and his 
representative were provided 60 days to submit argument on 
this issue; no response was received.  The appellant was also 
provided an opportunity to request a hearing on this issue, 
but he did not do so.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following notice of an adverse determination, of 
a notice of disagreement and, following issuance of a 
statement or supplemental statement of the case, an adequate 
substantive or formal appeal.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200 and 20.202 (1999).

The decision of November 1996 denied (1) service connection 
kidney/bladder disorder, (2) service connection for stomach 
ulcer, (3) service connection for bilateral leg disability, 
and (4) reopening the claim for hearing loss, right ear.  The 
appellant filed a notice of disagreement, which was received 
at the RO in October 1997.  A supplemental statement of the 
case was issued in January 1998.  Under pertinent statutory 
provisions, a claimant must file a substantive appeal to 
perfect an appeal.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (1999); see Roy v. Brown, 5 Vet. App. 554 
(1993).  

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1999).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 
(1999).  To the extent feasible, the argument should be 
related to specific items in the statement of the case.  Id.  
The Board will construe such arguments in a liberal manner 
for purposes of determining whether they raise issues on 
appeal, but the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  Id.

In this case, the appellant submitted a letter, received in 
March 1998, which is the only document that could be 
construed as a substantive appeal, which simply stated, "I 
disagree with the [B]oard[']s decision made on my claim."  
The appellant did not address any particular issue in his 
letter.  The Board finds that such statement from the 
appellant does not specifically allege any errors of law or 
fact regarding the issues of (1) service connection 
kidney/bladder disorder, (2) service connection for stomach 
ulcer, (3) service connection for bilateral leg disability, 
and (4) whether new and material evidence has been submitted 
to reopen a claim for hearing loss, right ear.  See 38 C.F.R. 
§ 20.203.  Thus, such document is not an adequate substantive 
appeal.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.202, 
20.203.

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal as to the issues of (1) service 
connection kidney/bladder disorder, (2) service connection 
for stomach ulcer, (3) service connection for bilateral leg 
disability, and (4) whether new and material evidence has 
been submitted to reopen a claim for hearing loss, right ear.  
Therefore, the appeal was not perfected, and the Board is 
without jurisdiction to adjudicate these claims.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 20.101(a), 20.200, and 20.202 (1999); YT 
v. Brown, 9 Vet. App. 195 (1996).


ORDER

Service connection for a low back disorder, to include spina 
bifida occulta at L5, lumbar myofascial strain, degenerative 
changes in the lumbar spine, and degenerative disc disease, 
is denied.  The petition for appellate review as to the 
claims for (1) service connection kidney/bladder disorder, 
(2) service connection for stomach ulcer, (3) service 
connection for bilateral leg disability, and (4) whether new 
and material evidence has been submitted to reopen a claim 
for hearing loss, right ear, is dismissed.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

